     Case 4:20-cv-00150-DCB-MSA Document 20 Filed 05/18/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Michelle Begay,                                   No. CV-20-00150-TUC-DCB (MSA)
10                  Plaintiff,                          ORDER
11    v.
12    Experian        Information        Solutions
      Incorporated, et al.,
13
                    Defendants.
14
15          Pursuant to the Rules of Practice of the United States District Court District of
16   Arizona (Local Rules), LRCiv. 72,
17          IT IS ORDERED that this action is referred to Magistrate Judge Maria S.
18   Aguilera for all pretrial proceedings and Report and Recommendation in accordance with
19   28 U.S.C. 636(b)(1).
20          IT IS FURTHER ORDERED that all future filings in this case shall be
21   designated, as follows: CV 20-150 TUC DCB (MSA).
22          IT IS FURTHER ORDERED that counsel shall note that the initials in the case
23   caption are extremely important because they determine routing to the proper court of all
24   documents filed in this action.
25          Dated this 15th day of May, 2020.
26
27
28
